Citation Nr: 1021788	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  05-28 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
30 percent for residuals of left nephrectomy with scarring.

2.  Entitlement to an initial disability rating higher than 
10 percent for sinusitis.

3.  Entitlement to an initial compensable disability rating 
for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to 
January 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Jurisdiction over the case 
subsequently was transferred to the RO in Roanoke, Virginia.

The Board remanded the case in November 2008 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate action. 

The issues of entitlement to service connection for 
depression and PTSD have been raised by the record in 
the form of a December 2008 statement from the veteran, 
but have not been adjudicated by the RO.  Therefore, 
they are referred to the RO for appropriate action.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  

In the November 2008 remand, the Board indicated that the 
Veteran should be requested for a privacy release for Dr. 
A.P. as well as any other private physicians who had treated 
him for the disabilities on appeal and such treatment records 
should be requested and associated with the claims file.  The 
Veteran submitted the privacy releases during December 2008 
for Dr. A.P., Dr. G, and Dr. L.C.  The originating agency did 
not request such records from the providers.  Although the 
Veteran also subsequently submitted private treatment 
records, it is unclear if these treatment records are 
authored by the aforementioned providers.  Additionally, the 
originating agency did not give notice to the Veteran that 
records from the three medical providers were not requested.  
The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary and that 
failure to comply with the terms of a remand necessitates 
another remand for corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

The Board additionally notes that the Veteran has submitted 
additional evidence without waiving his right to have such 
evidence considered by the originating agency.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran, including any 
treatment records from private physicians 
Dr. A.P., Dr. G, and Dr. L.C and any more 
recent medical records from the Hampton VA 
Medical Center.  If it is unable to obtain 
any such evidence, it should so inform the 
Veteran and his representative and request 
them to provide the outstanding evidence.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the claims.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative  should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until otherwise 
notified, but the Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



